DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 10-12, 14, 16-17, 19, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by He (US 20190230501 A1).

Regarding claim 10, He teaches an electronic device (He, Fig. 2, first device/smart watch) comprising: 
(He, Fig. 2, memory 220), arranged to store a virtual subscriber identity module (SIM) (He, Fig. 2 and Pars. 86-87); and 
a wireless communication circuit (He, Fig. 2, wireless communication circuit comprising: NFC module 350, WI-FI module 370, Bluetooth module 380 and radio frequency unit 310 and Pars. 89-92), arranged to establish a first wireless communication link with another electronic device (He, Fig. 2 and Pars. 90-92) that has a physical 30SIM installed therein (He, Fig. 3 and Pars. 105, 138), and  obtain data of the physical SIM from said other electronic device via the first wireless communication link (He, Fig. 4, mobile phone/second device (other electronic device), first device/smart watch (i.e. electronic device) and Par. 140); and 
a control circuit, arranged to configure the virtual SIM according to the data of the physical SIM of said other electronic device (He, Fig. 2, processor 290 (i.e. control circuit) and Pars. 94-96): 
wherein the wireless communication circuit is further arranged to 10establish a second wireless communication link with a cellular telephone network via the virtual SIM configured according to the data of the physical SIM of said other electronic device (He, Fig 4 and Pars. 75, 89, 141-142, smart watch 1011 performs communication by using the radio frequency unit 210 by using the virtual card number/subscriber identity performing communication by using the mobile network (i.e. establish a second wireless communication link with mobile/cellular telephone network)).

Regarding claim 11, He teaches previous claim.  He further teaches the electronic device of claim 10, wherein the electronic device is a mobile terminal (He, Fig. 2 and Pars. 69-71).  

Regarding claim 12, He teaches previous claim.  He further teaches the electronic device of claim 11, wherein the mobile terminal is a cellular phone (He, Fig. 2 and Pars. 69-71).  

Regarding claim 14, He teaches previous claim.  He further teaches the electronic device of claim 10, wherein the first wireless communication link is a Wireless Fidelity (Wi-Fi) link or a Bluetooth (BT) link (He, Fig. 2 and Pars. 90-92).  

Regarding claim 16, method of claim 16 is performed by the apparatus of claim 10.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 10 (apparatus) for the method of claim 16.

Regarding claim 17, method of claim 17 is performed by the apparatus of claim 11.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 11 (apparatus) for the method of claim 17.

Regarding claim 19, method of claim 19 is performed by the apparatus of claim 14.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 14 (apparatus) for the method of claim 19.

Regarding claim 22, He teaches further teaches the electronic device of claim 10, wherein the wireless communication circuit is further arranged to receive a voice call for the physical SIM of said 10other electronic device via the second wireless communication link from the cellular telephone network (He, Par. 224).  


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 15, 18, 20-21, 23-25 and 26-30 are rejected under 35 U.S.C. 103 as being unpatentable over He (US 20190230501 A1) in view of Lai et al. US (20190223017 A1).

Regarding claim 13, He teaches previous claim.
However, He fails to teach the electronic device of claim 10, wherein the electronic device is a customer premise equipment (CPE).  
Lai teach the CPE/RG 402 (i.e. electronic device) (Lai, Figs. 4, 10 and Pars. 41-43, 53).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lai into He in order to communicate in 5G communication system (Lai, Abstract).

Regarding claim 15, He teaches previous claim.
However, He fails to teach the electronic device of claim 10, wherein the electronic device is a customer premise equipment (CPE).  
Lai teach 5G communication system (Lai, Fig. 4 and Pars. 41-43, 53).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lai into He in order to communicate in 5G communication system (Lai, Abstract).

Regarding claim 18, method of claim 18 is performed by the apparatus of claim 13.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 13 (apparatus) for the method of claim 18.

Regarding claim 20, method of claim 20 is performed by the apparatus of claim 15.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 15 (apparatus) for the method of claim 20.

Regarding claim 21, He teaches previous claim.
However, He fails to teach the electronic device of claim 10, wherein the control circuit is further arranged to enable said other electronic device having the physical SIM 5installed therein to communicate with the cellular telephone network only via the electronic device.  
Lai teach in agent mode the CPE/RG 402 (i.e. electronic device) has independent N2/N3 capability for the UE 401 (i.e. other electronic device) connecting to 5G network through the CPE/RG 402 (i.e. electronic device) (Lai, Figs. 4, 10 and Pars. 41-43, 53).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lai into He in order to communicate in 5G communication system (Lai, Abstract).

Regarding claim 23, He teaches previous claim.
However, He fails to teach the electronic device of claim 22, wherein the control circuit is further arranged to relay the voice call to said other electronic device.  
Lia teaches the ACPE/RG (i.e. electronic device) serves as a relay node for the UU connecting to the 5G communication system (Lai, Figs. 4, 10 and Pars. 41-43, 53).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lai into He in order to communicate in 5G communication system (Lai, Abstract).

Regarding claim 24, He teaches previous claim. 
However, He fails to teach the electronic device of claim 10, wherein the control circuit is further arranged to enable Wi-Fi hotspot functionality on the electronic device operating under a Wi-Fi STA mode. 
Lai teach in agent mode the CPE/RG 402 (i.e. electronic device) has independent N2/N3 capability (i.e. arranged to enable Wi-Fi hotspot functionality on the electronic device operating under a Wi-Fi STA mode) for the UE 401 (i.e. other electronic device) connecting to 5G network through the CPE/RG 402 (i.e. electronic device) (Lai, Figs. 4, 10 and Pars. 41-43, 53).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lai into He in order to communicate in 5G communication system (Lai, Abstract).

Regarding claim 25, He teaches previous claim. 
However, He fails to teach the electronic device of claim 10, wherein the control circuit is further arranged to communicate with said other electronic device operating under a Wi-Fi AP mode.  
Lai teach in agent mode the CPE/RG 402 (i.e. electronic device) configured as an access point to the UE 401 (i.e. other electronic device) (Lai, Figs. 4, 10 and Pars. 41-44, 55).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Lai into He in order to communicate in 5G communication system (Lai, Abstract).

Regarding claims 26-30, method of claims 26-30 are performed by the apparatus of claims 21-25.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claims 21-25 (apparatus) for the method of claims 26-30.


Response to Arguments
Applicant's arguments with respect to claims 10 and 16 have been considered but are moot in view of new ground(s) of rejection.





Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        7/2/2021